Opinion filed June 9, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-22-00120-CV
                                 __________

                       GLEN D. AARON, II, Appellant
                                         V.
              FLATLAND SIDECAR, LLC, et al., Appellees


                     On Appeal from the 118th District Court
                             Glasscock County, Texas
                       Trial Court Cause No. DC-1988-CV


                      MEMORANDUM OPINION
      Appellant, Glen D. Aaron, II, filed a pro se notice of appeal from the trial
court’s March 25, 2022 Order Regarding Certain Motions for Summary Judgment.
After this appeal was docketed, we informed Appellant that it did not appear that the
order from which Appellant attempted to appeal was a final, appealable order, and
we requested that Appellant provide this court with a response showing grounds to
continue this appeal. See TEX. R. APP. P. 42.3. Appellant has not filed a response
addressing this court’s concerns regarding the lack of finality of the order being
appealed. However, one of the appellees has filed a motion to dismiss this appeal
for want of jurisdiction. That motion substantiates this court’s concerns regarding
the lack of finality of the March 25 order—that all claims and all parties have not
been disposed of in the trial court. Accordingly, we dismiss this appeal.
      We note that Appellant has not shown grounds upon which this appeal may
continue at this time, that Appellant has not obtained permission from the trial court
for an interlocutory permissive appeal, and that Appellant has not requested that this
appeal be abated for the entry of a final judgment.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We determine
whether a judgment is a final, appealable judgment based on the language in the
judgment and the record of the case. Lehmann, 39 S.W.3d at 195. A judgment is
final and appealable if it disposes of all parties and all claims in the case. Id. Because
all parties and all claims have not been disposed of in the trial court, we do not
currently have jurisdiction to consider this appeal.
      We dismiss this appeal for want of jurisdiction.


                                                       PER CURIAM


June 9, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2